Citation Nr: 1511029	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for depression and mental distress as a result of treatment provided by the Spokane, Washington VA Medical Center (VAMC).

3.  Entitlement to service connection for pain, to include compensation pursuant to 38 U.S.C.A. § 1151.  
 
4. Entitlement to service connection for a thoracolumbar spine disability (a back disorder), to include compensation pursuant to 38 U.S.C.A. § 1151.  

5.  Entitlement to service connection for residuals of left side face injury with depressed fractures of the zygoma and infraorbital rim fracture, to include the threshold issue of whether injuries from a February 1985 altercation were not in line of duty due to willful misconduct.

6. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1985. He had additional military service with the Army National Guard, to include a period of active duty for training (ACDUTRA) from December 1977 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

 In February 2010, the Board reopened the previously denied claim of service connection for a thoracolumbar spine disability.  It remanded that service connection claim, as well as the remaining claims on appeal.

The Board again remanded this matter in December 2013 to schedule the Veteran for a Board videoconference hearing, which was conducted in July 2014.  

All claims previously denied are being reconsidered pursuant to 38 C.F.R. § 3.156(c) (2014).  This includes the threshold issue of whether injuries from a February 1985 altercation were not in line of duty due to willful misconduct.

(The Board decision on a motion to reverse or revise a September 17, 1993 Board decision on the basis of clear and unmistakable error is being issued concurrently with this decision.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

Official service department records were received after the RO's May 1986 decision that held that injuries from a February 1985 altercation were not in line of duty due to willful misconduct.  Because this issue has not been reconsidered by the AOJ in light of those service records, the Board cannot further consider the matter.  The Board must remand it to ensure that the Veteran is afforded his "one review on appeal" under 38 U.S.C.A. § 7104.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Further evidentiary development is also necessary, and the law prevents the Board from conducting this development on its own.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 

Missing Records

Specifically, the Veteran maintains that all claimed medical conditions are either directly related to service or were aggravated by VA treatment (see Veteran statement "Arguments for BVA Hearing" dated March 2014, pages 3-4).  

As a threshold matter, it is important to note that his original claims of service connection for (a) residuals of left side face injury with depressed fractures of the zygoma and infraorbital rim fracture and (b) a back disorder-but not depression and mental distress-were filed prior to October 1, 1997.  Therefore, it would appear that his claims must be considered under the law in effect prior to that time.  See Brown v. Gardner, 115 S. Ct. 552 (1994).

In either event, the Veteran contends that the residuals of left side face injury with depressed fractures of the zygoma and infraorbital rim fracture were aggravated by a corrective surgery conducted at the VA medical center in Decatur, Georgia in September 1988 (see Veteran statement "Arguments for BVA Hearing" dated March 2014, page 18).  

Currently, the record on appeal does not appear to include any medical records from Decatur referable to this surgery.  Accordingly, the AOJ on remand should undertake exhaustive efforts to attempt to obtain them if they are still available.  

Intertwined Issues

The claim of service connection for PTSD is intertwined with the remanded issue involving whether a February 1985 altercation was not in the line of duty and was due to willful misconduct, because one of his claimed stressors is that event.  The issue of entitlement to compensation for depression and mental distress has been bifurcated, but is ultimately intertwined with the claim of service connection for PTSD.  Accordingly, both claims must be remanded together.  

The claims of service connection for pain and a back disability are also intertwined with the line of duty/willful misconduct issue as there is some medical evidence indicating a relationship to that in-service altercation.  For instance, a private doctor wrote in January 1992 that it was "difficult to know how much of his problems are service connected.  The only clear-cut history might be during 1985 when he suffered a head injury and alleges back pain from seizures and the injury suffered there."  Then in October 2007, a VA doctor signed a statement drafted by the Veteran which states that the Veteran's "service in the infantry more likely than not, contributed to this condition.  The assault, mugging and beating sustained by [the Veteran] at Ft. Carson more likely than not contributed to this condition."     

Accordingly, to ensure that the Veteran is accorded full due process in this matter, the issues now on appeal must be remanded together pending resolution of the line of duty/willful misconduct issue.  

The Board will also ask that VA examinations be conducted on remand to address the alternative theory of entitlement involving § 1151.  

The claim for a TDIU is necessarily intertwined with the remanded claims of service connection.  Therefore, it too must be remanded.  

For these reasons, the case is REMANDED for the following action:

1. Make as many requests as are necessary to obtain all outstanding VA treatment records, to particularly include all records related to a surgery at the VA medical center in Decatur, Georgia in September 1988 involving the depressed fractures of the zygoma and infraorbital rim fracture.  

2.  Arrange for the Veteran's claims file to be forwarded for an opinion regarding the claimed residuals of left side face injury with depressed fractures of the zygoma and infraorbital rim fracture.  The examiner is asked to review the entire record.  The need for a physical examination should be determined at the sole discretion of the examiner.  Accordingly, the examiner is asked to address of the following questions:

(a) Does the Veteran have additional disease or injury as a result of a surgery performed by VA in September 1988 involving residuals of left side face injury with depressed fractures of the zygoma and infraorbital rim fracture?  

(b) If yes, was the additional disease injury the natural progression of the disease or injury occurring after the date of surgery?

(c) Was the risk of that additional disease or injury the type of risk that a reasonable health care provider would have disclosed in connection with an informed consent procedure?

In answering all questions, please articulate the medical reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Arrange for the Veteran's claims file to be forwarded for an opinion regarding the claimed pain and back conditions.  The examiner is asked to review the entire record.  The need for a physical examination should be determined at the sole discretion of the examiner.  Accordingly, the examiner is asked to address of the following questions:

(a) Does the Veteran have additional disease or injury in his back or involving pain as a result of treatment conducted by VA?  

(b) If yes, was the additional disease injury the natural progression of the disease or injury occurring after the date of surgery?

(c) Was the risk of that additional disease or injury the type of risk that a reasonable health care provider would have disclosed in connection with an informed consent procedure?

In answering all questions, please articulate the medical reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Arrange for the Veteran's claims file to be forwarded for an opinion regarding the claimed psychiatric condition.  The examiner is asked to review the entire record.  The need for a physical examination should be determined at the sole discretion of the examiner.  Accordingly, the examiner is asked to address of the following questions:

(a) Does the Veteran have additional psychiatric disease or injury as a result of treatment conducted by VA?  

(b) If yes, was the additional disease injury the natural progression of the disease or injury occurring after the date of surgery?

(c) If no, was the additional disease or injury the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the medical care provider?
(d) Was the risk of that additional disease or injury the type of risk that a reasonable health care provider would have disclosed in connection with an informed consent procedure?

In answering all questions, please articulate the medical reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

After resolving the threshold issue involving whether injuries from a February 1985 altercation were not in line of duty due to willful misconduct, undertake all further evidentiary development necessary to resolve the remaining issues on appeal.  

5.  Finally, unless all benefits sought on appeal are granted in the Veteran's favor, readjudicate all remaining matters with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, include entitlement to compensation under 38 U.S.C.A. § 1151.  Furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

